Citation Nr: 9915340	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-45 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  The propriety of the initial rating assigned for the 
service-connected status post left meniscectomy, currently 
evaluated as 20 percent disabling.  

2.  The propriety of the initial rating assigned for the 
service-connected degenerative joint disease of the left 
knee, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from April 1989 to 
March 1993, with unverified prior active duty of 16 years, 2 
months and 13 days.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a June 1994 decision of the RO.  In April 1997 
and January 1998, the Board remanded the case for further 
development.  

The veteran claims that he is entitled to an earlier 
effective date for the grant of service connection for 
degenerative joint disease of the left knee as secondary to 
the service-connected status post left meniscectomy.  
However, this issue has not been properly developed for 
appellate review and is referred to the RO for appropriate 
action.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran's service-connected left meniscectomy 
residuals are not shown to be productive of more than 
moderate instability or recurrent subluxation or findings 
reflective of a dislocated semilunar cartilage.  

3.  The veteran's service-connected degenerative joint 
disease of the left knee is shown to be manifested by a 
moderate functional loss related to pain on use.  



CONCLUSION OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected status post left 
meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.71a including Diagnostic Codes 5257, 5258, 5259 
(1998).  

2.  The criteria for the assignment of a rating of 20 percent 
for the service-connected degenerative joint disease of the 
left knee have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 
4.45, 4.71a including Diagnostic Codes 5003, 5010, 5256, 
5260, 5261, 5262 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

On VA examination in September 1993, the veteran was reported 
to have a history of chronic left knee pain and to be status 
post surgical repair of a medial meniscus tear.  He was 
reported to have full range of motion of all joints.  
Straight leg raising was reported to be negative, 
bilaterally, and his knees were stable to stress examination.  
The veteran was diagnosed, in part, with history of chronic 
left knee pain with history of medial meniscus tear.  

On a September 1993 VA joints examination, the veteran 
reported that, in 1980, he fell approximately 15 feet while 
welding and he wrenched his knee.  He was reported to have 
undergone open medial meniscectomy.  He was reported to have 
range of motion of the left knee of 0 to 125 degrees.  There 
was reported to be no medial joint line tenderness and there 
was no evidence of anterior cruciate ligament deficiency or 
meniscal tear. The veteran was diagnosed with early signs of 
degenerative arthritis secondary to left medial open 
meniscectomy.  

On a September 1993 VA radiology report of the left knee, the 
veteran was reported to show no evidence of recent fracture, 
dislocation or other bone or joint abnormality.  There was 
reported to be no evidence of suprapatellar effusion or other 
soft tissue abnormality.  The impression was that of an 
essentially negative left knee.  

In March 1995, private medical records from Carolina Surgical 
Center reported that the veteran had left knee pain, popping 
and giving way that had begun in May 1994 when he had been 
knocked down by someone.  He was reported to have undergone a 
left knee arthroscopy with debridement of an old anterior 
cruciate ligament tear.  The veteran was reported to have no 
medial meniscus present, the patellofemoral joint was in 
fairly good condition and the lateral meniscus was stable.  
No lateral meniscus tear was reported to be found.  His 
anterior cruciate ligament was reported to be interfering 
with knee function.  

In March 1995, private medical records from Rockhill 
Orthopaedic Clinic, reflecting treatment three weeks out from 
his left knee arthroscopy, revealed range of motion of the 
left knee from 0 to 140 degrees.  He was reported to have 
injured his anterior cruciate ligament in his May 1994 
injury.  

During a hearing at the RO in March 1995, the veteran 
reported that he had problems with instability with his left 
knee and that it was painful for him to squat.  He reported 
that his left knee had locked on him before and that he had 
pain and swelling of the left knee.  He indicated that his 
left knee interfered with his employment.   

In May 1995, a VA outpatient treatment record revealed that 
the veteran was prescribed a brace for his left knee.

On a VA joints examination in September 1997, the veteran was 
reported to be on his feet for about three quarters of the 
day for his job.  He reported that he had intermittent 
swelling of the left knee during the day that usually 
resolved overnight.  He reported that his knee pain did not 
wake him from sleep.  He was reported to wear an anterior 
cruciate ligament brace.  

The VA examination noted that the veteran's left knee was 
quite tender to palpation on the medial parapatellar area as 
well as along the medial joint line.  The knee was reported 
to have a positive pivot shift and a positive Lachman's test.  
There was reported to be a mildly positive McMurray's test, 
but this was reported to most likely be due to pain from his 
arthritis.  The left knee was reported to be stable to 
varus/valgus stresses and posterior drawer stress.  The left 
knee was reported to have full extension and flexion to 135 
degrees.  The impression was that of moderate post-
meniscectomy arthritis of the left knee with anterior 
cruciate ligament deficiency.  The examiner reported that the 
veteran's current progressive medial joint disease was 
directly related to his meniscectomy and his original injury.  
The examiner reported that this degenerative joint disease 
would continue to worsen, especially in view of the fact that 
the veteran worked on his feet all day.  The examiner 
recommended that the veteran should avoid standing for long 
periods of time, avoid walking, especially on uneven 
surfaces, avoid stair climbing, unless necessary, an avoid 
lifting more than 20 pounds at any time.  The examiner 
indicated that this would help to prolong the life of the 
left knee and prevent or delay eventual total knee 
arthroplasty.  

A September 1997 VA radiology report of the left knee 
revealed findings of mild joint space narrowing in the medial 
compartment with minimal degenerative change otherwise noted.  
There was reported to be spiking of the tibial spines, which 
suggested prior injury.  The impression was that of 
degenerative change in the left knee.  

On a VA joints examination in May 1998, the veteran was 
reported to work as a welder where he had to stand all day.  
He was reported to wear a brace on his left knee.  The 
veteran indicated that his knee felt unstable when he did not 
wear the brace and that he was unable to walk down stairs one 
foot at a time when he was not wearing the brace.  He was 
reported to have pain primarily on the medial aspect of the 
left knee, but also anteriorly.  Working in a standing job 
was reported to aggravate the pain in his knee and was 
reported to bother him every day.  He was reported to have 
constant pain.  

The VA examination revealed findings of tenderness along the 
medial joint line of the left knee, that was moderate to 
severe, and minimal tenderness along the lateral joint line.  
McMurray's test was reported to show pain along the medial 
joint line and Lachman's and anterior drawer tests were 
grossly positive with anterior shift of the tibia on the 
femur.  Pivot shift test was reported to be grossly positive 
and his leg was shown to be otherwise neurovascularly intact, 
although he had evidence of varicosities.  The veteran was 
assessed with having moderate post medial meniscectomy 
arthritis primarily in the medial joint line and anterior 
cruciate ligament deficiency.  The examiner reported that 
these two entities together led to progressive medial 
arthritis more so than lateral joint arthritis.  The examiner 
reported that the veteran would have a progressive varus 
deformity of the left lower extremity and would likely 
culminate in total joint arthroplasty.  The examiner 
recommended no standing for long periods of time, walking, 
sports, running, walking on uneven surfaces, stair climbing 
unless necessary or lifting greater than 20 pounds.  

The examiner also reported that the veteran had subluxation 
and instability due to anterior cruciate ligament deficiency 
when he did not wear his brace in addition to when he did 
wear his brace, although to a less severe extent.  The 
examiner reported that this limited him functionally in that 
he was trained as a welder and should not be employed in a 
job where he had to stand.  The examiner reported that his 
left knee limited his ability to perform his trained 
occupation on a regular basis, but it did not affect his 
activities of daily living in any way other than pain on 
ambulation, especially when going down stairs.  


II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits for service-connected status post left 
meniscectomy with degenerative changes is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998).  

The regulations require that, in evaluating a given 
disability, that disability must be viewed in relation to its 
whole recorded history.  38 C.F.R. §§ 4.1, 4.2 (1998).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran's service-connected status post left meniscectomy 
has been rated under the provisions of Diagnostic Code 5257, 
which provides that impairment of the knee, with recurrent 
subluxation or lateral instability which is slight, warrants 
a 10 percent evaluation.  Impairment of the knee, with 
recurrent subluxation or lateral instability which is 
moderate, warrants a 20 percent evaluation.  Impairment of 
the knee, with recurrent subluxation or lateral instability 
which is severe, warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a including Diagnostic Code 5257 (1998).  

The Board finds, based on its review of the evidence of 
record, that the veteran's service-connected left 
meniscectomy residuals are not shown to be manifested by more 
than moderate instability or recurrent subluxation or 
findings reflective of a dislocated semilunar cartilage.  
Hence, the veteran is not entitled to a rating higher than 20 
percent for the service-connected disability characterized as 
status post left meniscectomy.  

The veteran's service-connected left knee disability 
manifested by degenerative joint disease has been assigned a 
separate rating under the provisions of Diagnostic Code 5010 
(1998).  The veteran was diagnosed with early signs of 
degenerative arthritis on VA examination in September 1993 
and was reported to show degenerative change of the left knee 
on VA examination in September 1997.  

Leg limitation, with flexion limited to 15 degrees, warrants 
a 30 percent rating.  Leg limitation, with flexion limited to 
30 degrees, warrants a 20 percent rating.  38 C.F.R. § 4.71a 
including Diagnostic Code 5260 (1998).  

The veteran has been reported to wear a brace on his left 
knee and to have constant pain on the medial aspect of the 
left knee.  He has been reported to be tender along the 
medial aspect of the patella and along the medial femoral 
condyle.  The veteran has also been advised to avoid standing 
for long periods of time, to avoid walking on uneven 
surfaces, to avoid stair climbing and to avoid lifting more 
than 20 pounds at any time.  In addition, his left knee has 
been reported to limit his ability to perform his trained 
occupation on a regular basis.  

Therefore, the Board finds that the veteran has been shown to 
have a moderate degree of functional loss due to pain caused 
by his service-connected degenerative joint disease of the 
left knee.  These findings, in the Board's opinion, more 
nearly approximate a level of impaired knee flexion limited 
to 30 degrees and support the assignment of a 20 percent 
rating under the provisions of Diagnostic Code 5260 (1998).  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (1998).  

The Board has also considered whether the veteran was 
entitled to "staged" ratings for his service-connected 
disabilities of the left knee as prescribed by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, at no 
time since service have the service-connected disabilities 
been more disabling than as currently rated.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).



ORDER

An increased rating in excess of 20 percent for the service-
connected status post left meniscectomy is denied.  

An increased rating of 20 percent for the service-connected 
degenerative joint disease of the left knee is granted, 
subject to the regulations controlling the disbursement of VA 
monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

